DETAILED ACTION
Applicant’s arguments and claim amendments filed 8/3/2022 are acknowledged and entered into the record.
Accordingly, Claims 1, 8, 9, 23, and 24 are pending and will be examined on the merits.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections Maintained - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of Claims 1, 8, 9, 23, and 24 under 35 U.S.C. 103 as being unpatentable over #NCT01148849 Clinical Trial (Safety Study of MGAH22 in HER2-positive Carcinomas, ClinicalTrials.gov archive, Submitted date September 25, 2013) is maintained for the reasons of record.
The claims are drawn to a method of treating a HER2/neu-expressing cancer in a subject comprising administering a chimeric 4D5 mutant having a N65S mutation as depicted in light chain variable domain sequences having SEQ ID Nos: 2 and 4 and variable heavy chain sequences having SEQ ID NOs 9, 11, and 13, wherein a first dose is followed by a second dose at 15 mg/kg of subject weight and administered by IV infusion over a period of 30-120 minutes and a subsequent equal does is given every 3 weeks for a minimum of 6 months. 
Clinical Trial #NCT01148849A is a Phase 1, Dose Escalation Study of MGAH22 in Patients With Refractory HER2 Positive Breast Cancer and Patients With Other HER2 Positive Carcinomas for Whom No Standard Therapy Is Available started in July of 2010. A study status was published on ClinicalTrials.gov on September 25, 2013. MGAH22, also known as Margetuximab, is an Fc modified chimeric monoclonal antibody directed against the HER2 receptor.  Applicants state in the response filed 09/3/2020 on page 8 that margetuximab/MGAH22 corresponds to ch4D5-FcMT2 disclosed in the instant specification having a light chain with instant SEQ ID NO:2 or 4 and a heavy chain with instant SEQ ID NO: 11. The purpose of the phase I study is to determine if MGAH22 is safe when given by intravenous (IV) infusion to patients with HER2-positive cancer. The study will also evaluate how long MGAH22 stays in the blood and how long it takes for it to leave the body, what is the highest dose that can safely be given, and whether it has an effect on tumors. MGAH22 will be administered by IV infusion once every 3 weeks in the following dose escalation cohorts: 10.0 and 15.0 mg/kg.  The clinical trial therefore teaches administering the same chimeric 4D5 antibody at a repeat dose of 15 mg/kg intravenously every 3 weeks to the same breast cancer patient population instantly claimed. The clinical trial however does not explicitly state the duration of the study (ie: 6 months or more), however it recites “responding patients may receive continued antibody therapy until evidence of progression of disease is documented or the patient experiences DLT. 
It would have been prima facie obvious to on one of ordinary skill in the art before the effective filing date of the claimed invention to administer the chimeric 4D5 antibody according to the dosing and schedule regimens taught by #NCT01148849A Clinical Trial of 15 mg/kg every 3 weeks and continue for a period of time 6 months or longer. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success based on the disclosure of the clinical trial stating “responding patients may receive continued antibody therapy until evidence of progression of disease is documented or the patient experiences DLT.“ Furthermore, in regards to the exact dosage amounts and times instantly claimed, it is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980).  Therefore, it would be obvious to one of ordinary skill in the art, at the time the invention was made, to optimize dosage ranges/times by routine experimentation and anticipate the dosage ranges/times cited in the instant claims, especially when the dosage amounts taught in the prior art are the same dosage and schedule as instantly claimed.

Response to Arguments
Applicant's argue in the response filed 8/3/2022 that NCT01148849 fails to provide any teaching relating to a 6 month minimum treatment duration and “submits that it is plainly improper to construe a general teaching that ‘treatment may continue’ as providing the specific teaching that such treatment must continue for at least six months”. These arguments have been carefully considered but not found to be persuasive. 
Clinical Trial #NCT01148849A explicitly discloses therapy can be continued once every 3 weeks beyond the initial dose. Therefore “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and see M.P.E.P. § 2144.05 II.A. Moreover, it is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272,276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804,809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989).” Accordingly, the rationale for finding the claims obvious over the teachings of the reference is consistent with the rationales provided by the Supreme Court in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-97 (2007). When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instant the fact that a combination was obvious to try might show that it was obvious under §103. Therefore, one of ordinary skill in the art, such as an administering physician, can easily determine optimum dosages, dosing methodologies and repetition rates, and would have found it prima facie obvious to look to the teachings of the Clinical Trial #NCT01148849A indicating continued therapy until evidence of progression of disease is documented or the patient experiences DLT.

Double Patenting Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, 9, 23, and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,243,069 in view of #NCT01148849 Clinical Trial (Safety Study of MGAH22 in HER2-positive Carcinomas, ClinicalTrials.gov archive, Submitted date September 25, 2013). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and those of US Patent 9,243,069 are both drawn to methods of treatment comprising administering the same chimeric 4D5 antibody to the same patient population. It would be routine and obvious to optimize the dosage amount and schedule of the method of treatment claimed in US Patent 9,243,069 to that taught by #NCT01148849 Clinical Trial of 15mg/kg every 3 weeks for a minimum of 6 months.  
Clinical Trial #NCT01148849A is a Phase 1, Dose Escalation Study of MGAH22 in Patients With Refractory HER2 Positive Breast Cancer and Patients With Other HER2 Positive Carcinomas for Whom No Standard Therapy Is Available started in July of 2010. A study status was published on ClinicalTrials.gov on September 25, 2013. MGAH22, also known as Margetuximab, is an Fc modified chimeric monoclonal antibody directed against the HER2 receptor.  Applicants state in the response filed 09/3/2020 on page 8 that margetuximab/MGAH22 corresponds to ch4D5-FcMT2 disclosed in the instant specification having a light chain with instant SEQ ID NO:2 or 4 and a heavy chain with instant SEQ ID NO: 11. The purpose of the phase I study is to determine if MGAH22 is safe when given by intravenous (IV) infusion to patients with HER2-positive cancer. The study will also evaluate how long MGAH22 stays in the blood and how long it takes for it to leave the body, what is the highest dose that can safely be given, and whether it has an effect on tumors. MGAH22 will be administered by IV infusion once every 3 weeks in the following dose escalation cohorts: 10.0 and 15.0 mg/kg.  
It would have been prima facie obvious to on one of ordinary skill in the art before the effective filing date of the claimed invention to administer the chimeric 4D5 antibody according to the dosing and schedule regimens taught by #NCT01148849A Clinical Trial of 15 mg/kg every 3 weeks for a minimum of 6 months.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success based on the disclosure of the clinical trial stating “Responding patients may receive continued antibody therapy until evidence of progression of disease is documented or the patient experiences DLT.” Furthermore, in regards to the exact dosage amounts and times instantly claimed, it is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980).  Therefore, it would be obvious to one of ordinary skill in the art, at the time the invention was made, to optimize dosage ranges/times by routine experimentation and anticipate the dosage ranges/times cited in the instant claims, especially when the dosage amounts taught in the prior art are the same dosage and schedule as instantly claimed.

Claims 1, 8, 9, 23, and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,131,713 in view of #NCT01148849 Clinical Trial (Safety Study of MGAH22 in HER2-positive Carcinomas, ClinicalTrials.gov archive, Submitted date September 25, 2013). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and those of US Patent 10,131,713 are both drawn to methods of treatment comprising administering the same chimeric 4D5 antibody to the same patient population. It would be routine and obvious to optimize the dosage amount and schedule of the method of treatment claimed in US Patent 10,131,713 to that taught by #NCT01148849 Clinical Trial of 15mg/kg every 3 weeks for a minimum of 6 months.
Clinical Trial #NCT01148849A is a Phase 1, Dose Escalation Study of MGAH22 in Patients With Refractory HER2 Positive Breast Cancer and Patients With Other HER2 Positive Carcinomas for Whom No Standard Therapy Is Available started in July of 2010. A study status was published on ClinicalTrials.gov on September 25, 2013. MGAH22, also known as Margetuximab, is an Fc modified chimeric monoclonal antibody directed against the HER2 receptor.  Applicants state in the response filed 09/3/2020 on page 8 that margetuximab/MGAH22 corresponds to ch4D5-FcMT2 disclosed in the instant specification having a light chain with instant SEQ ID NO:2 or 4 and a heavy chain with instant SEQ ID NO: 11. The purpose of the phase I study is to determine if MGAH22 is safe when given by intravenous (IV) infusion to patients with HER2-positive cancer. The study will also evaluate how long MGAH22 stays in the blood and how long it takes for it to leave the body, what is the highest dose that can safely be given, and whether it has an effect on tumors. MGAH22 will be administered by IV infusion once every 3 weeks in the following dose escalation cohorts: 10.0 and 15.0 mg/kg.  
It would have been prima facie obvious to on one of ordinary skill in the art before the effective filing date of the claimed invention to administer the chimeric 4D5 antibody according to the dosing and schedule regimens taught by #NCT01148849A Clinical Trial of 15 mg/kg every 3 weeks for a minimum of 6 months. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success based on the disclosure of the clinical trial stating “Responding patients may receive continued antibody therapy until evidence of progression of disease is documented or the patient experiences DLT.” Furthermore, in regards to the exact dosage amounts and times instantly claimed, it is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980).  Therefore, it would be obvious to one of ordinary skill in the art, at the time the invention was made, to optimize dosage ranges/times by routine experimentation and anticipate the dosage ranges/times cited in the instant claims, especially when the dosage amounts taught in the prior art are the same dosage and schedule as instantly claimed.

Response to Arguments
Applicant's argue in the response filed 8/3/2022 that NCT01148849 fails to provide any teaching relating to a 6 month minimum treatment duration and “submits that it is plainly improper to construe a general teaching that ‘treatment may continue’ as providing the specific teaching that such treatment must continue for at least six months”. These arguments have been carefully considered but not found to be persuasive. 
Clinical Trial #NCT01148849A explicitly discloses therapy can be continued once every 3 weeks beyond the initial dose. Therefore “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and see M.P.E.P. § 2144.05 II.A. Moreover, it is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272,276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804,809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989).” Accordingly, the rationale for finding the claims obvious over the teachings of the reference is consistent with the rationales provided by the Supreme Court in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-97 (2007). When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instant the fact that a combination was obvious to try might show that it was obvious under §103. Therefore, one of ordinary skill in the art, such as an administering physician, can easily determine optimum dosages, dosing methodologies and repetition rates, and would have found it prima facie obvious to look to the teachings of the Clinical Trial #NCT01148849A indicating continued therapy until evidence of progression of disease is documented or the patient experiences DLT. Therefore, the double patenting rejections of record are hereby maintained.

Conclusion
Claims 1, 8, 9, 23, and 24 are rejected.
No Claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEERA NATARAJAN whose telephone number is (571)270-3058.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JULIE WU can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Meera Natarajan/Primary Examiner, Art Unit 1643